Trippe, Judge.
, One of the claims sued on was for $848 48, and for counsel fees stipulated therein to be paid. The amount of these fees sued for, as set out in the petition, was $85 00. On this note was a credit of $321 04, entered twenty-four days after its maturity. Of the principal there was due only about $530 00, and at the date of the judgment, principal and interest of this note, was about $560 00; and yet counsel fees to the amount of $85 00 were claimed and included in the judgment which was awarded by the court after the plea of the general issue was stricken. No fees were claimed on the other paper, and no amount for fees was expressed in the first. We have no idea that the attention of the court was called to the amount by which the judgment was increased on account of sucli fees, nor do we say that proper proof might not, under some circumstances, authorize the sum allowed. But we are clear that in such a case the party was entitled to his plea of the general issue. That plea would certainly have been an issuable defense on that question. We do not say that the plea of the general issue is not an issuable defense, under our system, in any.and all cases. Speaking for myself, I am strongly inclined to think it is. It is true it gives the defense but a limited range, under our statute, especially, when suit is brought on a promissory note. But by it the defendant comes *119fully and squarely into court, with all the rights of any other defendant as to any and all issues which the plaintiff presents, and is to sustain by proof. Generally, this is met on the part of plaintiff by the production of his note; but there may be credits of such a character on the note which the plaintiff introduces, or other entries requiring consideration by a jury. Be this as it may, we all have no doubt that in this case it was error to strike defendant’s plea on the ground that it was only a plea of the general issue.
Judgment reversed.